Citation Nr: 0703870	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-28 723	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a torn right medial meniscus, 
status post chondroplasty and debridement.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected traumatic degenerative joint disease of the 
right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had verified active duty from December 1990 to 
July 1991.  He also served in the Reserve, with a period of 
active duty for training in May and June 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in May 2003 and May 
2005.  

At the outset of the appeal, the veteran was assigned a 
single 20 percent rating, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for his service-connected residuals of a torn right 
medial meniscus with degenerative changes.  

However, the RO subsequently assigned a separate 10 percent 
rating for the degenerative changes in the right knee.  See 
VAOPGCPREC 23-97.  



FINDINGS OF FACT

1.  The service-connected right knee disability is not shown 
to be productive of more than moderate instability or 
recurrent subluxation.  

2.  The service-connected right knee arthritis is shown to be 
manifested by complaints of pain, tenderness to palpation, 
swelling and crepitus, but a limitation of extension to 10 
degrees or a limitation of flexion to 45 degrees or worse is 
not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of a torn 
right medial meniscus, status post chondroplasty and 
debridement on the basis of instability or recurrent 
subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.42, 4.45, 4.71a including Diagnostic Code 5257 
(2006).  

2.  The criteria for the assignment of a separate rating in 
excess of 10 percent for the service-connected right knee 
disability on the basis of arthritis with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.42, 4.45, 4.71a including Diagnostic Codes 5010, 5260, 5261 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for the service-connected right knee 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in March and July 2003, the RO informed the 
veteran that in order to establish an increased rating for 
his service-connected disability, the evidence had to show 
that such disabilities had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Following such notices, the veteran and his representative 
presented additional evidence and argument, and the RO 
conducted additional development of the record.  Thereafter, 
the RO readjudicated the veteran's appeal, taking into 
consideration the entire record, including the additional 
evidence and argument.  Indeed, the veteran has had ample 
opportunity to fully participate in the development of his 
claims.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

Thus, there is no prejudice to the veteran due to a failure 
to assist him with his claims for increased ratings for his 
service-connected right knee disabilities.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 
4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected disability.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.   


A.  Residuals of a Torn Right Medial Meniscus

The service-connected residuals of a torn right medial 
meniscus are rated in accordance with 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5257.  

A 20 percent rating is warranted for moderate impairment, 
manifested by recurrent subluxation or lateral instability, 
while a 30 percent rating is warranted for severe impairment.  

The evidence on file, including records of treatment by 
private practitioners and VA health care providers, as well 
as several VA examinations, performed from December 2002 
through March 2006, show that the veteran has complained of 
falling.  

However, there is no objective evidence on file that those 
falls were due recurrent subluxation or instability or 
otherwise associated with the veteran's service-connected 
right knee disability.  

Rather, the treatment and examination records show that the 
veteran's right knee was stable.  Although he was noted to 
wear a knee brace, varus/valgus stress tests and drawer's 
sign have, consistently, been negative throughout the appeal.  

In fact, during arthroscopic surgery in May 2003, the surgeon 
noted, specifically, that the veteran's lateral meniscus was 
in satisfactory condition, as were his anterior and posterior 
cruciate ligaments.  

Thus, there is no competent evidence on file showing that the 
service-connected right knee disability is productive of more 
than moderate recurrent subluxation or instability.  

Absent such evidence, the Board finds that an increased 
rating higher than 20 for the service-connected right knee 
disability on the basis of recurrent subluxation or 
instability is not warranted.  


B.  Degenerative Joint Disease of the Right Knee

Degenerative joint disease (arthritis) due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of knee motion is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 10 
percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the knee 
is considered to be a major joint.  38 C.F.R. § 4.45 (f).  

In this case, the evidence shows that the degenerative joint 
disease in the veteran's right knee is manifested primarily 
by complaints of pain, tenderness to palpation, swelling and 
crepitus.  

Although the evidence suggests that the veteran walked with a 
limp and had problems with squatting and duck walking, the 
evidence shows that he retained full extension and was able 
to flex the knee to at least 95 degrees (see the private 
medical report dated in June 2003).  

Such findings cannot meet the criteria for a rating in excess 
of 10 percent for the service-connected right knee disability 
on the basis degenerative joint disease and limitation of 
motion.  

The report of the March 2006 VA examination shows that the 
veteran continued to work as an automobile mechanic.  



ORDER

A rating in excess of 20 percent for the service-connected 
residuals of a torn right medial meniscus, status post 
chondroplasty and debridement on the basis of recurrent 
subluxation or instability is denied.  

A separate rating in excess of 10 percent for the service-
connected traumatic degenerative joint disease of the right 
knee is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


